Citation Nr: 0017571	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the RO.  



FINDING OF FACT

The veteran has presented evidence of a claim of service 
connection for PTSD which is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  64 Fed. Reg. 32,807-
32808 (1999) (codified at 38 C.F.R. § 3.304 (f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes an October 1997 VA report of PTSD 
examination which establishes that the veteran has a 
diagnosis of chronic, severe PTSD associated with claimed in-
service stressors.  As the veteran's testimony, for the 
purposes of well groundedness, is sufficient evidence to 
establish an in-service stressor, and because the VA medical 
evidence contains a diagnosis of PTSD associated with the 
veteran's reported in-service stressors, the Board finds the 
claim of service connection for PTSD to be well grounded.  
38 U.S.C.A. § 5107.  

Accordingly, the Board finds that the RO must undertake 
additional development in order to assist the veteran with 
his claim.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  





REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

An October 1997 VA report of PTSD examination noted that the 
veteran had been first treated for recurrent depression in 
1971 at the Charleston VA Medical Center and that he received 
current outpatient follow-up care there as well.  The report 
also included a diagnosis of chronic severe PTSD and noted 
some details regarding his claimed stressors.  

The 1971 VA medical treatment records and the records of 
ongoing VA outpatient follow-up care, since July 1998, are 
not associated with the claims folder.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The United States Armed Services Center for Research of Unit 
Records (USASCRUR) informed the RO, in a February 1998 
response, that the 1967 history of the 3rd Squadron, 11th 
Armored Cavalry Regiment documented combat activity, 
including small arms, machine gun and mortar attacks by 
elements of the unit that resulted in casualties during the 
veteran's assignment.  However, USASCRUR also noted that, in 
order to provide further research concerning casualties and 
specific base camp attacks, the veteran must provide more 
specific information.  

Further, the report noted that although most Vietnam veterans 
performed guard duty during their tour, USASCRUR could only 
verify, based on the veteran's DA Form 20, that he had been a 
personnel specialist/company clerk assigned to infantry type 
units during his tour in the Republic of Vietnam.  The 
USASCRUR also indicated that the RO should request relevant 
Morning Reports (DA Form 1) for additional verification.  

The RO denied service connection for PTSD in a July 1998 
rating decision and explained that the military records did 
not establish his participation in combat and that his 
"MOS" had been that of personnel specialist.  

Since the report to the RO from USASCRUR, the veteran has 
provided additional details regarding the claimed in-service 
stressors.  In a February 1999 Substantive Appeal, the 
veteran noted that he had also been assigned to the 1st 
Infantry Division, A Company, in September 1967 and engaged 
in armed conflict with the enemy, including experiencing 
regular "RPG" attacks and serving "extensively in the 
field as a gunner on an "APC."  

The veteran also stated that he had been hospitalized during 
the first Tet offensive and that the hospital was attacked 
and evacuated.  The veteran further noted that he had been 
involved in combat operations throughout his tour in the 
Republic of Vietnam, regardless of his "MOS."  
Specifically, the veteran asserted that, while in the 
Republic of Vietnam, he did not serve as a personnel 
specialist but, rather, he "floated between supply and 
patrols as needed."  

The Board observes that the veteran's service medical records 
included September through December 1967 treatment reports 
regarding complaints of asthma and noted that he had 
difficulty with this while "in the field."  Indeed, one 
December 1967 treatment record included the entry, "Pt 
states he wants to get out of the field because he has a 
clerk M.O.S. instead of infantry. Also feels field duty 
detr[i]mental to his health."  That record included an 
impression of asthma and an order for "no filed duty until 
further evaluation."  

The veteran also provided additional details regarding his 
claimed in-service stressors during a May 1999 RO hearing.  
The veteran also testified that he had been receiving current 
weekly VA medical treatment.  The record also included an 
October 1999 written witness statement recounting that he had 
served with the veteran and was stationed at "Xaun Los, 
Vietnam Base Camp" from August 1966 to June 1967, which had 
been attacked by mortars numerous times.  

Here, the record indicates that all relevant VA medical 
records might not have been associated with the claims 
folder.  More significantly, the more recent and detailed 
information provided by the veteran regarding his claimed 
stressors was not submitted to USASCRUR for corroboration.  
Additionally, relevant Morning Reports were also not 
requested, as suggested by USASCRUR.  

Therefore, the Board finds that a remand is required in this 
case.  The veteran has put VA on notice that competent 
evidence exists that might support his claim of service 
connection for PTSD.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include VA treatment 
records since July 1998, as well as 
records of the 1971 treatment at the 
Charleston VA Medical Center.  

2.  The veteran should be afforded 
another opportunity to provide more 
specific information regarding the 
claimed stressors to which he was exposed 
during his period of service in order to 
assist in corroboration.  He should be 
instructed to provide specific details of 
the claimed stressful events during 
service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be 
informed that the Court has held that 
requiring a claimant to provide this 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a detailed 
summary of all stressors alleged by the 
veteran.  This summary of stressors, with 
specific details regarding the veteran's 
alleged stressors, and all associated 
documents, should again be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

4.  Then, the RO should undertake to 
schedule the veteran for a VA examination 
in order to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from PTSD.  If the examiner 
enters a diagnosis of PTSD, that 
diagnosis should conform to DSM-IV and 
the specific stressors to support that 
diagnosis should be identified for the 
record.  See 38 C.F.R. § 3.304(f), 
4.125(a) (1999).  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



